DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 11, 2021 in response to the Office action on May 13, 2021 is acknowledged.  Claims 8 and 10 were amended. New claims 24-33 were added. 
Claims 8-13 and 20-33 are pending and under examination in this Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection of Claims 8-13 and 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained. Claims 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for failing to specifically claim the subject matter. 
Applicant amended claim 8 to remove the language “is configured to”. However claim 21 still recited “is configured to”. It is not clear what are the metes and bounds of the claimed configuration. Applicant is suggested to amend the claims to recite: “an antibody specifically binding chemokine receptor”. Correction and/or clarification is required. 
New grounds of rejection necessitated by Applicant’s amendment. 
Applicant is required to amend the all claims that recite α4β7 integrin antibody to recite the “anti-α4β7 integrin antibody” or “an antibody specifically binding α4β7 integrin” in all claims to clarify the claimed subject matter. 
New rejection necessitated by Applicant’s amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25-30 are drawn to A method comprising: identifying cofilin hyperactivation by obtaining or having obtained a biological sample from a patient and performing or having performed an assay on the biological sample to profile cofilin phosphorylation, identifying loss of chemotaxis of T- cells in the biological sample; obtaining an agent comprising an α4β7 integrin antibody and a chemokine comprising a molecule having a chemotactic property and administering the agent in the patient.
Claims are rejected because Applicant’s specification fails to provide written description support for a genus of chemokines comprising a molecule having a chemotactic property. 

Claim Rejections - 35 USC § 103
Rejection of Claims 8-13 and 20-23 rejected under 35 U.S.C. 103 as being unpatentable over Byrareddy et al. (Science, October 2016, Vol. 354, p. 197-202) in view of Wu et al. (Retrovirology, 2008, p. 1-6 in IDS on 2/12/2020) and Madrazo et al. (Cancers, July 2017, p. 1-17) is withdrawn in view of Applicant’s amendment. 
Contact Information
Applicant’s amendment necessitated new grounds of rejection present in this Office action, Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648